I concur in judgment only.
Cleveland Codified Ordinance Section 405.02(a)(3) entitled Richard Becvar and Linda Casey to a hearing on whether the police had probable cause to believe their vehicles were parked in violation of law at the time of towing. It was undisputed Becvar and Casey were arrested inside the establishments. The arresting officers testified Casey's auto was blocking the driveway to "The House of Movies" parking lot. Casey averred she was parked in the patron lot. The city introduced no evidence that Becvar's vehicle was parked illegally. The trial court was free to disbelieve the officers' testimony, State v. DeHass (1967), 10 Ohio St.2d 230, 39 O.O. 2d 366, 227 N.E.2d 212, and conclude the defendants' autos were not parked in violation of the law.
The city's reliance on Cleveland Codified Ordinance Section 405.02 is misplaced. This ordinance provides:
"Police officers are authorized to provide for the removal of a vehicle under the following circumstances:
"* * *
"(g)  When any vehicle is left unattended due to the removal of an ill, injured or arrested operator."
Neither Becvar nor Casey was "removed" from his legally parked automobile. This ordinance does not give police an absolute right to tow an *Page 14 
arrestee's vehicle regardless of its location.
MARKUS, J., concurs in the foregoing opinion.